FILED
                             NOT FOR PUBLICATION                             JAN 25 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LARRY SYNCLAIR, Sr., individually and             No. 10-16225
as a parent of Larry Synclair, Jr., a minor,
                                                  D.C. No. 1:01-cv-06546-AWI-
               Plaintiff - Appellant,             DLB

  v.
                                                  MEMORANDUM *
COUNTY OF FRESNO; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     Anthony W. Ishii, Chief Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Larry Synclair, Sr., appeals pro se from the district court’s order denying his

motion for reconsideration of the clerk’s taxation of costs against him. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s denial of a motion for reconsideration, Sch. Dist. No. 1J,

Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993), and we

affirm.

      The district court did not abuse its discretion by denying Synclair’s motion

for reconsideration of the clerk’s cost award because Synclair identified no proper

ground for such relief. See id. at 1263 (setting forth grounds for reconsideration

under Fed. R. Civ. P. 60); see also Fed. R. Civ. P. 54(d)(1) (requiring that a party

file a motion challenging the clerk’s cost award within seven days); Walker v.

California, 200 F.3d 624, 625-26 (9th Cir. 1999) (per curiam) (a party waives the

right to challenge a cost award if the party does not file a motion for review of the

award within the time period specified in Rule 54(d)(1)).

      We are not persuaded by Synclair’s contention that he, rather than his

attorney of record, should have been served with the clerk’s cost award, because

neither a substitution of attorney nor a change of address was filed before the

award. See E.D. Cal. R. 182(d), (f) (attorney withdrawals and address changes).

      Synclair’s “Motion to Include Addendum to Informal Opening Brief,” filed

on January 4, 2011, is denied because the proposed addendum is irrelevant to the

disposition of this appeal.

      AFFIRMED.


                                           2                                      10-16225